         Case 1:98-cr-00778-DLC Document 246
                                         245 Filed 08/31/21
                                                    08/30/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                    August 30, 2021

BY ECF


                                                       MEMO ENDORSED
The Honorable Denise L. Cote
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Charles Michael Kee, 98 Cr. 778 (DLC)

Dear Judge Cote:

       The in-person resentencing of defendant Charles Michael Kee is currently scheduled for
September 16, 2021. The Government respectfully writes to request, on consent, that the
resentencing be adjourned for approximately thirty days in light of COVID-19-related
complications concerning the transportation and quarantine of the defendant prior to his in-person
appearance in the Southern District of New York, as the defendant is presently housed at FCI
Edgefield in South Carolina.

        The Government further requests, on consent, that the deadlines for resentencing
submissions—currently September 2, 2021, for the defense, and September 9, 2021, for the
Government—also be adjourned for approximately thirty days.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney

                                         by: __/s/___________________________
                                             Micah F. Fergenson
                                             Assistant United States Attorney
                                             (212) 637-2190
                                        The resentencing proceeding is adjourned to
Cc:    Samidh Guha (By ECF)             October 15 at 1 pm. The defendant's
                                        sentencing submission shall be due on
                                        October 1. The Government's submission is
                                        due on October 8.
                                        Dated: August 31, 2021
